

 
Exhibit 10.40
 
AMENDMENT TO NO. 3 TO
 
LICENSE AND DEVELOPMENT AGREEMENT
 
THIS AMENDMENT NO. 3 TO LICENSE AND DEVELOPMENT AGREEMENT (this “Amendment”),
dated as of December 22, 2006, is entered into by and between NOVADEL PHARMA,
INC., a Delaware corporation (“NovaDel”), and HANA BIOSCIENCES, INC., a Delaware
corporation (the “Licensee”). NovaDel and Licensee each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”
 
WHEREAS, the Parties entered into that certain License and Development Agreement
dated October 26, 2004 (the “Agreement”), as amended on August 8, 2005 and again
on May 15, 2006, pursuant to which Licensee licensed from NovaDel certain
exclusive rights to develop and commercialize a pharmaceutical product
containing ondansetron as an active ingredient that will be administered to
humans using the Technology on the terms and conditions set forth in the
Agreement; and
 
WHEREAS, the Agreement as amended on August 8, 2005 provided that NovaDel would
have certain rights to use and reference the Regulatory Documentation with
respect to the Licensed Product, and to purchase the product from Licensee or
its third party manufacturer; and
 
WHEREAS, the Parties desire to amend the Agreement to clarify the Parties’
intentions with regard to the rights of NovaDel’s Extraterritorial Licensees (as
defined in this Amendment) to use and reference the Regulatory Documentation
with respect to the Licensed Product, and to purchase such product from Licensee
or its third party manufacturer.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
 
1. Definition of Extraterritorial Licensee. A new Section 1.54 shall be added to
the Agreement, as follows:
 
“1.54 “Extraterritorial Licensee” shall mean NovaDel’s Affiliates and licensees
outside the Territory.”
 
2. Regulatory Approvals. Section 3.5 of the Agreement shall be amended and
restated in its entirety to provide as follows:
 
“3.5  Regulatory Approvals. All INDs, NDAs and other filings, applications or
requests pursuant to or in connection with the Regulatory Approvals required
under the Development plan shall be the responsibility of Licensee and made in
the name of Licensee; provided, however, that Licensee shall consult with
NovaDel with respect to the preparation and submission of any such filings,
applications or requests in connection with Regulatory Approvals.

 
 

--------------------------------------------------------------------------------

 

 


 
3.5(a) Licensee will be the primary contact for Chemistry, Manufacturing and
Control (“CMC”) matters in all relevant regulatory applications except to
regulatory bodies outside the US and Canada. Licensee will keep NovaDel
reasonably informed of all such communications, if any, between Licensee and the
Regulatory Authorities in the US and Canada.
 
3.5(b) NovaDel and NovaDel’s Extraterritorial Licensees shall have a perpetual,
irrevocable, worldwide right to use and reference the Regulatory Documentation
with respect to the Licensed Product and any data included or referenced therein
for all purposes. Licensee agrees to utilize the Common Technical Document
format for its marketing applications in order to facilitate any subsequent
submissions filed by NovaDel or its Extraterritorial Licensee’s outside of the
Territory. Licensee shall keep NovaDel reasonably informed as to the
communications, if any, between Licensee and the Regulatory Authorities.
 
3.5(c) Licensee agrees to keep the Common Technical Document except for those
sections in the Summary Basis of Approval and available through the Freedom of
Information Act (“FOIA”) strictly confidential and will obtain prior written
consent from NovaDel prior to sharing with any third party.”
 
2. Manufacturing Section 3.11 of the Agreement shall be amended and restated in
its entirety to provide as follows:
 
“3.11 Manufacturing
 
3.11.1 Subject to the other provisions of this Section 3.11.1, Licensee shall be
solely responsible for the manufacture of Licensed Product, both for clinical
development and following receipt of Regulatory Approval of the Licensed
Product, provided, that Licensee may contract with a third party to perform such
manufacturing services. Licensee shall share all data and other information
relating to the manufacturing process and shall consult with NovaDel with
respect thereto. Without limiting the generality of the foregoing, NovaDel shall
have the opportunity to review, prior to execution, all agreements with third
parties relating to the manufacture of the Licensed Product. Any disputes
between NovaDel and Licensee relating to the manufacture of the Licensed Product
shall be resolved in the manner set forth in Section 3.4.3 hereof.
 
NovaDel and its Extraterritorial Licensees retain the right to purchase product
from said third party, if applicable, at the same costs as Licensee with the
exception of an increase of cost due to a modification to the packaging/labeling
by NovaDel or any Extraterritorial Licensee.

 
2

--------------------------------------------------------------------------------

 

 


 
3.11.2 Licensee agrees that, at all times during the performance of the
Development Activities, it, or its designee, will act in accordance with GMP and
all applicable laws, rules and regulations.
 
3.11.3 To the extent Licensee contracts with a Third Party to manufacture the
Licensed Product, such Third Party shall agree in writing to be bound by the
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in Article 15 of this Agreement.
 
3.11.4 NovaDel and its Extraterritorial Licensees may purchase Licensed Product
under section 3.11.1 in the identical packaging and labeling as Licensee
purchases such Licensed Product for sale in the United States, subject to the
requirement by NovaDel and sublicensees to have such Licensed Product uniquely
identified by a separate batch record identification or other indicia sufficient
to distinguish sales by NovaDel, or its Extraterritorial Licensees, from those
of Licensee.
 
3.11.5 Licensee shall use Commercially Reasonable Efforts to obtain any required
licenses, permissions needed and documentation (e.g. Certificate of
Pharmaceutical Product) in order for NovaDel and its Extraterritorial Licensees
to buy and export Licensed Products from the United States. NovaDel shall
reimburse all reasonable expenses incurred by Licensee for obtaining such
licenses or permissions within 30 days of a the Extraterritorial Licensee
receipt of an invoice from Licensee itemizing such expenses.
 
3.11.6 NovaDel warrants, covenants and agrees that any license agreement that
NovaDel enters into with an Extraterritorial Licensee regarding Licensed
Products that are subject to this Agreement shall contain an indemnity clause
requiring the Extraterritorial Licensee to indemnify Licensee and its Affiliates
against any and all claims, proceedings, demands, liability and expenses of any
kind, including legal expenses and attorneys fees (collectively, “Claims”),
arising out of or in connection with the manufacture, sale, use, consumption,
advertisement or other disposition of Licensed Products by the Extraterritorial
Licensee, its Affiliates or any end user, or arising from any violation of law,
negligence, willful or reckless misconduct, or from any breach of any material
obligation of such Extraterritorial Licensee under its agreement with NovaDel,
other than Claims resulting from the gross negligence or willful misconduct of
Licensee; provided, however, that in no event shall the scope of the
indemnification to Licensee be any less than the scope of the Extraterritorial
Licensee’s indemnification obligations to NovaDel.”
 
3. Confirmation of Agreement. Except as otherwise amended or modified hereby,
all terms of the Agreement shall remain in full force and effect.
 
4. Capitalized Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Agreement.

 
3

--------------------------------------------------------------------------------

 

 


 
5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
 


 
IN WITNESSE WHEREOF, the duly authorized officers of the Parties have executed
this Agreement as of the dates set forth below their respective signatures.
 


NOVALDEL PHARMA INC.
HANA BIOSCIENCES, INC.
 
By: /s/ Jan Egberts   
 
By: /s/ Fred L. Vitale  
Name: Jan Egberts   
Name: Fred L. Vitale  
Title: President & CEO  
Title: VP & CBO   
Date: 1/2/07    
Date: 12/22/06   

 


 
4

--------------------------------------------------------------------------------

 